Allow me, first of all, 
to congratulate you, Mr. President, on your election to 
the high post of President of the General Assembly at 
its sixty-second session. On behalf of my delegation, 
let me wish you, sir, every success in your important 
mission and assure you of our full support. 
 I would like to extend warm words of 
appreciation to your predecessor, Mrs. Haya Rashed 
Al-Khalifa of the Kingdom of Bahrain, whose 
extensive diplomatic experience and skilful guidance 
throughout the sixty-first session greatly contributed to 
its success. 
 Allow me also to take this opportunity to express 
our support for the ambitious plans and consistent 
efforts of the Secretary-General, Mr. Ban Ki-moon, to 
re-energize the Organization, strengthen its capacity 
and update the United Nations system in the new 
century. 
 International terrorism remains one of the most 
serious threats facing humankind today. Last year the 
General Assembly, by adopting the United Nations 
Global Counter-Terrorism Strategy, made a concrete 
contribution to combat terrorism in a coordinated 
manner at the national, regional and international 
levels. We believe that the adoption of a definition of 
terrorism during the current session would be a starting 
point in assessing counter-terrorism measures taken by 
each State. 
 My country joined the anti-terrorist coalition at 
its inception and has made a significant contribution to 
its activities. In the last five years, all 13 international 
counter-terrorism treaties have been ratified by the 
Ukrainian Parliament. 
 On the governmental level, we support 
international anti-terrorist efforts, in particular, through 
participation in the Global Initiative to Combat Nuclear 
Terrorism. This fall, we plan to organize in Ukraine the 
third international forum on measures to counteract 
acts of nuclear terrorism with the participation of civil 
society, scholars and non-governmental organizations.  
 Disarmament and non-proliferation are among the 
most important challenges on our agenda. As a country 
that voluntarily renounced its military nuclear arsenals, 
Ukraine is truly disappointed that a world without 
weapons of mass destruction (WMDs) remains a 
distant dream. 
 The international community continues to be 
intimidated by the threat of WMD proliferation. The 
strengthening of international legal norms and political 
instrument to prevent WMD proliferation remains a top 
priority. In this regard, I would like to stress the 
importance of the universalization of the Treaty on the 
Non-Proliferation of Nuclear Weapons and the 
Comprehensive Nuclear-Test-Ban Treaty, as well as the 
Biological and Toxin Weapons Convention. 
Commemorating in 2007 the tenth anniversary of the 
Chemical Weapons Convention (CWC), Ukraine is 
ready to contribute to the Organization for the 
Prohibition of Chemical Weapons (OPCW) efforts on 
ensuring universal adherence to the CWC, particularly 
by Middle East countries. 
 With this in mind, Ukraine proposes to host next 
year, together with the OPCW, an international 
conference with the participation of, inter alia, 
countries from the Middle East and North Africa. The 
anticipated outcome of such a conference might be a 
joint statement of the intention of the countries 
concerned to adhere to the CWC. 
 We are convinced that the only way forward is to 
make simultaneous progress in the areas of both non-
proliferation and disarmament. 
 We cannot but underscore our concerns over the 
recent tendencies that have already caused the erosion 
of the multilateral regime in the arms control and 
disarmament spheres with a negative impact on mutual 
trust and confidence among States. The very recent 
events around the Treaty on Conventional Armed 
Forces in Europe have seriously put into question the 
future of this important arms control instrument, 
widely recognized as the cornerstone of European 
security. 
 Speaking about global peace and security, I 
cannot but draw attention to the problem of the 
protracted conflicts in the GUAM Group area. These 
conflicts create instability and insecurity and constitute 
a threat to peace in the region. There is no doubt that 
these conflicts endanger the sovereignty and territorial 
integrity of the countries of the region, while also 
hampering their economic and social development. 
 We are concerned that numerous international 
efforts to settle those conflicts have yielded no results. 
It is crucially important that the world community 
continue taking practical steps to that end. In our 
opinion, the United Nations, regional organizations and 
other relevant mechanisms should harmoniously 
complement one another, using their comparative 
advantages in peacemaking efforts. 
 In this context, I would like to stress Ukraine’s 
unequivocal support for a lasting settlement in Kosovo. 
That objective cannot be achieved by undertaking 
unilateral steps nor by steps seeking to bypass the 
United Nations. A hasty settlement can only destabilize 
the situation in the region and have negative 
implications for the entire system of international 
relations, since similar scenarios could be pursued by 
separatist entities in other regions. 
 Ukraine has always supported United Nations 
peacekeeping efforts, both politically and practically. 
We are glad to note that the recent noticeable increase 
in peacekeeping activities has taken place in 
accordance with the reform strategy of Peace 
Operations 2010. That is especially important in light 
of the ongoing and expected deployments in the future. 
In this context, Ukraine supports the Secretary-General 
in his efforts to strengthen the United Nations capacity 
to manage and sustain peace operations. 
 I would also like to draw your attention to the 
fact that next year will mark the sixtieth anniversary of 
United Nations peacekeeping operations. In this 
regard, our delegation proposes to adopt, at the sixty-
third session of the General Assembly, a special 
declaration to commemorate this event. 
 United Nations credibility will always be 
measured by its ability to respond adequately to 
various threats in all regions of the world. No 
organization is better equipped to deal with those 
issues. The United Nations should lead multilateral 
efforts with a view to reaching solutions in the interest 
of all. But, to address them effectively, we need to take 
further steps in reforming and improving existing 
mechanisms of the United Nations in order to make 
this Organization more relevant in the twenty-first 
century. 
 Unfortunately, the process of reforming the 
Security Council, which is the key element within the 
process of renewing the United Nations, is still only an 
agenda item. We are of the view that the reform 
process can only benefit from new, creative approaches 
that will eventually bring about tangible results. In this 
regard, I would like, once again, to stress Ukraine’s 
position that one of the necessary elements of Security 
Council reform should be the allocation of an 
additional non-permanent seat to the Group of Eastern 
European and other States, whose membership has 
more than doubled since 1991. 
 In today’s world, adherence to sound economic, 
social and environmental policies and good governance 
are the key factors in achieving sustainable 
development. We share the view, expressed in a 
number of statements during this session, that 
sustainable development is a global challenge. Ukraine 
believes that only through concerted efforts, using 
universal, multilateral mechanisms as well as regional 
and subregional forums, will those challenges be 
adequately addressed. 
 For Ukraine and other countries of the region, the 
Organization of the Black Sea Economic Cooperation 
has become an important element in achieving 
internationally agreed Millennium Development Goals.  
 At the same time, the forces of nature, 
complemented by reckless and irresponsible human 
behaviour can disrupt development plans, reshape 
continents and even wipe out whole countries from the 
world’s map. Science has shown, on many occasions, 
that climate change, global warming and pollution may 
cause sudden and dramatic consequences if not 
addressed in timely, proper and effective ways. Ukraine 
is firmly committed to the international agreements in 
the area of climate change, including the United 
Nations Framework Convention to Combat Climate 
Change and the Kyoto Protocol. 
 This year, we marked the twenty-first anniversary 
of the Chernobyl catastrophe, the worst technological 
disaster ever faced by humankind. Chernobyl severely 
affected my country and the entire region. We call upon 
United Nations agencies and individual donors to 
continue to provide assistance to the affected States 
and to work together on the implementation of the 
relevant programmes in a spirit of cooperation. 
 Ukraine, as a 2007 coordinator of the Chernobyl 
Agenda, has proposed, together with the Republic of 
Belarus and the Russian Federation, the adoption at the 
sixty-second United Nations General Assembly 
session, of a new resolution on strengthening 
international cooperation to mitigate the consequences 
of the Chernobyl disaster. In this regard, we would 
welcome broad support for that initiative during this 
General Assembly session. 
 Ukraine is approaching the seventy-fifth 
anniversary of one of the most tragic pages in its 
history   the Holodomor   or Great Famine. The 
artificial famine of 1932-33, perpetrated by the Soviet 
totalitarian regime for the purpose of annihilating the 
rural population, the backbone of the Ukrainian nation, 
took the lives of millions of innocent people. For more 
than seven decades this horrific crime, which ranks 
among the worst catastrophes ever experienced by 
humankind, still awaits adequate international 
condemnation.  
 We sincerely hope that the United Nations, as a 
collective moral authority and effective instrument in 
safeguarding human rights and fundamental freedoms, 
will raise its voice and denounce the horrendous 
disaster that was purposely inflicted on the Ukrainian 
population in the early 1930s. By doing so, due tribute 
will be paid to honour the memory of millions of our 
compatriots who were outrageously deprived of their 
lives. It is important to remember the past in order to 
learn from it and to avoid repeating crimes against 
humankind in the future. 
 A decision of the General Assembly to establish 
an international day of remembrance of victims of 
genocide would be a worthwhile and timely 
contribution to the attainment of that goal. Likewise, it 
could facilitate the effective implementation of the 
Universal Declaration of Human Rights and the 
Convention on the Prevention and Punishment of the 
Crime of Genocide, as the world approaches the 
sixtieth anniversary of those instruments in 2008. We 
are confident that this event deserves the adoption of a 
special resolution.  
 In the context of human rights, Ukraine attaches 
great importance to the harmonious coexistence of 
civilizations, dialogue and cooperation among various 
cultures and peoples. In this regard, we support the 
Alliance of Civilizations established under the 
initiative of the Prime Ministers of Spain and Turkey, 
and we intend to join the Group of Friends of the 
Alliance in the near future. 
 The problems before us are daunting. We believe 
that the United Nations is the only Organization with 
the worldwide membership, global reach and universal 
legitimacy needed to address today’s global threats and 
challenges, which no country can resolve on its own. 
 I take this opportunity to reaffirm Ukraine’s 
readiness to continue making an active contribution to 
the further strengthening of our Organization. 
